Citation Nr: 0731283	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  The veteran served in the Republic of Vietnam from 
March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston Salem, North Carolina, which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The veteran has been diagnosed with PTSD based upon his 
Vietnam combat service. 

CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.   
38 U.S.C.A. §§ 1110, 5102, 5103,5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§  3.102, 3.159 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003 
correspondence and in an August 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While VA failed to provide notice how an 
effective date is assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background and Analysis

The veteran, in pertinent part, served as a member of 
Headquarters and Headquarters Detachment, US Army Support 
Command, Qui Nhon between March 1969 to February 1970.  
Between March 1969 and March 1970 he served with Detachment 
One, Headquarters and Headquarters Company, 184th Ordnance 
Battalion in Vietnam.  His DA Form 20 indicates that all 
times in Vietnam he was assigned a duty military occupational 
specialty of 11B10, i.e., infantryman.  His principal duties 
in Vietnam were those of a security guard, however, there is 
correspondence dating from February 1970 commending the 
appellant's outstanding performance as a communications 
technician at the Qui Nhon Ammunition Dump.

A review of the chronology  prepared by the 184th Ordnance 
Battalion, reveals that on  numerous occasions during his 
tour of duty the 184th Ordnance Battalion was exposed  to 
sapper attacks, multiple explosions at the Qui Nhon 
Ammunition Base Depot, and enemy attacks.  In light of the  
foregoing the undersigned finds that the veteran served in 
combat in Vietnam. 

The veteran was diagnosed with PTSD based on his Vietnam 
service in May 2003 at the Community Wellness Center, Dr. 
MKN, psychiatrist.

In March 2005, the veteran was seen for a VA compensation  
examination at which time he detailed his service in Vietnam.   
Based on that service the examiner found that the veteran met  
the diagnostic criteria for PTSD, based on in-service 
traumatic events.  Those reported facts are consistent with  
the above-mentioned chronology. 

Accordingly, the Board finds that the veteran is entitled to 
service connection for PTSD.  38 U.S.C.A. § 1110. 


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.


______________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


